DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-30 are pending, claims 1-15 have been cancelled, and claims 16-30 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Objections


Claims 16 and 24 are objected to because of the following informalities:  the limitation “outside of the body” should read “outside of a body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19-20, 22-25, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang (US 2016/0174819).
Regarding claim 16, Ouyang discloses a ureteroscope system (see figure 1), comprising: a handle (108, figure 1) configured to remain outside of the body (see figure 1), the handle including a first port (114a, figure 8b) and a second port (114b, figure 8b); an elongated shaft (122, figure 1) extending from the handle to a distal end (120, figure 1) and including a shaft lumen (see shaft 122, figure 9c), the shaft lumen being open at the distal end of the shaft (for inflow and outflow [0088]), the shaft being configured to be inserted through a bodily lumen to a target surgical site (perform endoscopically-guided operative procedures [0088]), wherein the first port is in communication with a handle channel (see the channel in the handle for arrows 618, figure 8b) which is in communication with the shaft lumen and the second port is in communication with a working channel (conduit 610, figure 8b) extending through the handle and the shaft lumen to the distal end of the shaft (see figure 8b); a fluid source (deliver fluid into the device [0088]) connected to the first port and configured to pump fluid through the handle channel and the shaft lumen to irrigate the target surgical site (see figure 8b); and a vacuum source (apply suction [0088]) connected to the second port and configured to apply suction through the working channel to dislodge debris from the target surgical site through the shaft lumen (see figure 8b).  
Regarding claim 19, Ouyang further discloses the handle channel is a closed channel (see figure 8b; gasket 620, figure 8b).  
Regarding claim 20, Ouyang further discloses at least one sensor (CMOS sensor [0107]), the sensor transmitting sensor data relating to the target surgical site to the user (image sensor [0108]).  
Regarding claim 22, Ouyang further discloses a third port (116, figure 6) in communication with the handle channel (see figures 6-8), the third port configured to receive at least one medical device (delivery catheter 492 passes through entry point 116 [0097]) therethrough.  
Regarding claim 23, Ouyang further discloses the vacuum source is connected to the second port via tubing (see the tubing of port 114b, figure 8b).  
Regarding claim 24, Ouyang discloses a ureteroscope system (see fig. 1), comprising: a handle (108, figure 1) configured to remain outside of the body (see fig. 1), the handle including a first (116, figure 6), second (114b, figure 8b) and third ports (114a, figure 8b), the handle including an internal tube (628, figure 6) open to the first port, a working channel (610, figure 6) open to the second port and a fluid channel (see the channel in the handle for arrows 618, figure 8b) open to the third port; an elongated shaft (122, figure 1) extending from the handle to a distal end (120, figure 1) and including a shaft lumen (see shaft 122, figure 9c), the shaft being configured to be inserted through a bodily lumen to a target surgical site (perform endoscopically-guided operative procedures [0088]), wherein the fluid channel is in communication with the shaft lumen (see arrows 618, figure 8b and 614 and 616, figures 8b and 9c), the internal tube and working channel extending through the shaft lumen to the distal end of the shaft (see figure 6); a vacuum source (apply suction [0088]) connected to the second port and configured to apply suction through the working channel to dislodge debris from the target surgical site through the shaft lumen (see figure 8b); and a fluid source (deliver fluid into the device [0088]) connected to the third port and configured to pump 
Regarding claim 25, Ouyang further discloses the first port is sized and shaped to receive a medical device therethrough (delivery catheter 492 passes through entry point 116 [0097]).  
Regarding claim 28, Ouyang further discloses the internal tube, fluid channel, and working channel are closed channels (see figures 6-8).  
Regarding claim 29, Ouyang further discloses at least one sensor (CMOS sensor [0107]), the sensor transmitting sensor data relating to the target surgical site to the user (image sensor [0108]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17-18, 21, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2016/0174819) as applied to claim 16 (for claims 17-18) and claim 20 (for claim 21) and claim 24 (for claims 26-27) and claim 29 (for claim 30), in view of Harrah (US 2017/0215965).
Regarding claim 17, Ouyang discloses all of the features in the current invention as shown above for claim 16. Ouyang is silent regarding an end cap coupled to the distal end of the elongated shaft, the end cap including a plurality of holes extending through a side wall thereof, the holes being in communication with an interior space of the end cap, the interior space being in communication with the shaft lumen.  
Harrah teaches a medical device with a distal end (104, figure 3a) that is coupled to a separate and distinct distal portion (115, figure 3a; [0032]). The distal portion has a first lumen (112, figure 3a) and side ports (122, figure 3a) to allow the flow of irrigation fluid to exit at a plurality of locations along an exterior circumference of the distal portion ([0040]). 
It would have been obvious to modify the system with a distal portion, specifically with side ports, as taught by Harrah. Doing so would allow the flow of irrigation fluid to exit at a plurality of locations along an exterior circumference of the distal portion ([0040]). The modified system would have an end cap (115, figure 3b; Harrah) coupled to the distal end of the elongated shaft (coupled to [0032]; Harrah), the end cap including a plurality of holes (see 122, figure 3a; Harrah) extending through a side wall thereof (see figure 3a; Harrah), the holes being in communication with an interior space 
Regarding claim 18, Ouyang further discloses the working channel extends through the end cap to a distal tip thereof (best seen with figure 4a).  
Regarding claim 21, Ouyang discloses all of the features in the current invention as shown above for claim 20. Ouyang is silent regarding the sensor is a pressure transducer configured to measure pressure within the target surgical site.  
Harrah teaches a medical device with a first lumen (112, figure 2) to introduce fluid to a target area ([0055]). A second lumen (114, figure 2) is for suction ([0056]). A pressure sensor may be located at or near the target area and/or distal end ([0058]). The pressure sensor data is used to assist in maintaining a pressure equilibrium ([0058]), where the flow rate of introduced fluid may be balanced with the flow rate caused by a vacuum source ([0058]). 
It would have been obvious to modify the system of Ouyang with a pressure sensor as taught by Harrah. Doing so would assist in maintaining a pressure equilibrium ([0058]). The modified system would have a pressure transducer ([0058]) configured to measure pressure within the target surgical site (assist in maintaining a pressure equilibrium [0058]).  
Regarding claim 26, Ouyang discloses all of the features in the current invention as shown above for claim 24. Ouyang is silent regarding an end cap coupled to the distal end of the elongated shaft, the end cap including a plurality of holes extending 
Harrah teaches a medical device with a distal end (104, figure 3a) that is coupled to a separate and distinct distal portion (115, figure 3a; [0032]). The distal portion has a first lumen (112, figure 3a) and side ports (122, figure 3a) to allow the flow of irrigation fluid to exit at a plurality of locations along an exterior circumference of the distal portion ([0040]). 
It would have been obvious to modify the system with a distal portion, specifically with side ports, as taught by Harrah. Doing so would allow the flow of irrigation fluid to exit at a plurality of locations along an exterior circumference of the distal portion ([0040]). The modified system would have an end cap (115, figure 3b; Harrah) coupled to the distal end of the elongated shaft (coupled to [0032]; Harrah), the end cap including a plurality of holes (see 122, figure 3a; Harrah) extending through a side wall thereof (see figure 3a; Harrah), the holes being in communication with an interior space of the end cap (122 is connected to lumen 112, figure 3a; Harrah), the interior space being in communication with the shaft lumen (the modified system would have the interior space be 614 and 616, figure 9c; Ouyang).  
Regarding claim 27, Ouyang further discloses the internal tube and the working channel extend through the end cap to a distal tip thereof (see figure 4a and 920, figures 9; [0104]).  
Regarding claim 30, Ouyang discloses all of the features in the current invention as shown above for claim 29. Ouyang is silent regarding the sensor is a pressure transducer configured to measure pressure within the target surgical site.  

It would have been obvious to modify the system of Ouyang with a pressure sensor as taught by Harrah. Doing so would assist in maintaining a pressure equilibrium ([0058]). The modified system would have a pressure transducer ([0058]) configured to measure pressure within the target surgical site (assist in maintaining a pressure equilibrium [0058]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shener (US 2005/0085695); Begg (US 2018/0153376); Kucklick (US 2005/0234298). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 10, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795